EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan P. Soifer on 6/7/21.
	1-6.	(Canceled)	
	7.	(Currently Amended)	A connector assembly for connecting a windshield wiper assembly to a wiper arm of a vehicle; said connector assembly comprising a connector base mountable to a blade of the windshield wiper assembly and an adapter configured to connect to [[a]] the wiper arm of [[a]] the vehicle; said adapter being separate from, and removably mountable to, said connector base; 
wherein said base includes a first capture element, a second capture element, and a lock member; said second capture element defining a locking slot; said lock member being movable along said locking slot; and 
wherein said adapter includes a first adapter captured member which is engagable with said first capture element and a second adapter captured member which is engagable with said second capture element; said second adapter captured member defining a mouth which faces said locking slot and which is aligned with said lock member when said adapter is positioned on said connector base; said lock member and said mouth being shaped such that said lock is snappingly received in said mouth while said lock member is in said locking slot of said second capture element.
8.	(Currently Amended)	The connector assembly of Claim 7 wherein said first capture element comprises a projection extending upwardly from [[said]] a main surface of said connector base and extending toward said second capture element, and wherein said first adapter captured element comprises an axially extending projection on said adapter.
9.	(Previously Presented)	The connector assembly of Claim 8 wherein said first capture element and said first adapter captured member are respectively shaped such that said adapter can pivot about said first adapter captured member as said adapter is connected to, or removed from, said connector base.
10.	(Currently Amended)	The connector assembly of Claim 7 wherein said second capture element comprises opposed side walls extending upwardly from [[said]] a connector base main surface, a top surface extending between said opposed side walls, and a pair of fingers extending from an edge of said top surface toward said first capture element; said fingers being spaced apart from each other to define a gap therebetween and said fingers being spaced above said main surface to define said locking slot of said second capture element; and
wherein said second adapter captured member comprises a projection extending axially in a direction away from said first captured element and being sized to be received between said fingers; said mouth being positioned on a surface of said projection to be aligned with, and to generally open into, said locking slot when said adapter is positioned on said base.

12.	(Original)	The connector assembly of Claim 11 wherein said mouth is canted to open slightly downwardly.
13.	(Original)	The connector assembly of Claim 7 wherein said connector base has at least one well positioned between said first capture element and said second capture element; said well opening to an upper surface of said main surface; and wherein said adapter includes at least one slide sized to be received in said at least one well.
14.	(Previously Presented)	The connector assembly of Claim 13 wherein said at least one well comprises a central portion of a first depth and side portions of a second depth; said second depth being greater than said first depth; and wherein said slide comprises a flange-like member extending downwardly from a floor of said adapter.
15.	(Original)	The connector assembly of Claim 14 wherein said slide further includes a finger extending downwardly from a bottom edge of said flange-like member.
	16.	(Currently Amended)	The connector assembly of Claim 7 wherein said connector base comprises a main surface, opposed side walls extending downwardly from said main surface, and at least one inwardly extending finger on each of said side walls; said at least one finger from each side wall defining a gap with an underside of said main surface; said gap being sized to admit a support blade of [[a]] said wiper assembly, whereby said connector base is frictionally held to said support blade of said wiper assembly.
	17.	(Rejoined)	The connector assembly of Claim 7 wherein said adapter is a unitary, one-piece member; said adapter being shaped and configured to be connected to [[a]] the wiper arm of [[a]] the vehicle.
	18.	(Currently Amended)	The connector assembly of Claim 7 wherein said adapter includes an adapter base and a connection member; said adapter base including an upper structure; and said connection member being pivotally mounted to said upper structure; said connection member being shaped and configured to be connected to [[a]] the wiper arm of [[a]] the vehicle.
	19.	(Previously Presented)	A wiper blade assembly comprising a blade having upper and lower major surfaces; a wiper element mounted to the blade to extend from the lower major surface to engage the vehicle window when in use, and the connector assembly of Claim 7.
	20.	(Original)	The wiper blade assembly of Claim 19 including spoilers.
	21.	(Original)	The wiper blade assembly of Claim 20 wherein, the base of the connector assembly includes sleeves which extend from opposite sides of the base, and said spoilers each include an inner portion; said spoiler inner portion and said connector sleeve being telescopically connected; said spoiler inner end including at least one recess on at least one edge of said spoiler inner portion, and said connector base includes at least one finger extending from a wall of said sleeve of said connector base into said recess.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723